DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 12/1/21 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over wikiHow – How to Restore a Whiteboard (How to restore a whiteboard, wikiHow, https://web.archive.org/web/20150623225519/https://www.wikihow.com/Restore-a-Whiteboard; 6/23/2015; hereafter wikiHow) in view of Mahli et al. (US PG Pub 2014/0329012; hereafter ‘012).
Claim 1: wikiHow is directed towards a method of replenishing/cleaning a surface on a writable and cleanable article (see title & abstract, pg 1, wikiHow), the method comprising:
providing a writable and cleanable article (step 1, pg 1, wikiHow);
applying cleaning and protecting composition (steps 2-3, pg 2, wikiHow); and
drying the cleaning and protecting composition to provide a dried surface having a replenished surface (steps 4-6, pgs 2-3, wikiHow).
wikiHow does not provide a specific whiteboard or the claimed cleaning and protecting composition.
However, ‘012, which is directed towards cleanable articles and methods of making the same (title) including whiteboards (¶ 40), discloses a method of preparing a whiteboard with a hydrophilic surface (see abstract), wherein the writeable and cleaning whiteboard of ‘012 comprises:
a base member having a front surface (title & ¶s 37 & 41)
a facing layer comprising a cured polymeric matrix and a plurality of inorganic nanoparticles dispersed in the polymeric matrix, wherein the facing layer is disposed on at least a portion of the base member front surface (¶ 41 & 42-46);
an optional primer layer disposed on at least a portion of the facing layer (¶ 47); and
a hydrophilic overcoat bonded to the facing layer and/or the optional primer layer through siloxane bonds, thereby providing a hydrophilic surface that is writable and cleanable (¶s 79-113 & claim 13).
The hydrophilic overcoat is applied by deposing an aqueous composition  (¶ 103) comprising a hydrophilic silane (¶s 80-93), a surfactant (¶s 106 & 109), and water (¶ 103) and then drying to form the overcoat (¶ 112).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the writable and cleanable article as taught in ‘012 in the process of wikiHow because it is an art recognized whiteboard which would have predictably been suitable for restoring the dry erase properties of said article.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the hydrophilic overcoating solution of ‘012 with the application and drying processes taught by ‘012 for said hydrophilic overcoating solution in place of the restoring compositions taught by wikiHow when restoring the whiteboard of ‘012 because the hydrophilic overcoating solution of ‘012 is art recognized for producing the desired result of a cleanable and rewritable surface and thus would have predictably been suitable for the restoration of said whiteboard of the combination.
I.e. the combination teaches applying the hydrophilic overcoating solution of ‘012 to a dry erase board prepared by the process of ‘012 which comprises the claimed structure such that the combination provides a dried surface having a replenished hydrophilic surface.
Claim 2: ‘012 teaches that the base member can be a flexible substrate (¶ 66).
Claim 3: The flexible substrate comprises a film (¶ 70).
Claim 4: The cured polymeric matrix comprises an organic polymeric matrix (¶s 42-45).
Claim 5: The cured polymeric matrix comprises a (meth)acrylate polymer (¶ 44).
Claim 6: The inorganic nanoparticles are selected from aluminum oxides, antimony tin oxide, bismuth subsalicylate, boemite, calcium carbonate, calcium phosphate, cerium dioxide, graphene, halloysite, lanthanum boride, lithium carbonate, silver, amorphous silica, colloidal silica, silicon dioxide, titanium dioxide, zinc oxide, zirconium oxide or dioxide (¶ 46).
Claim 7: The hydrophilic overcoat comprises sulfonate-functional groups (¶ 82).
Claim 8: The hydrophilic overcoat is formed from a zwitterionic compound having the formula: 

    PNG
    media_image1.png
    187
    319
    media_image1.png
    Greyscale
(¶s 94-99).

Claim 9: ‘012 teaches that the concentration of the hydrophilic silane is 0.1-20 wt% (¶ 102) and the surface is less than 0.1 wt% (¶ 107) – i.e. the weight ratio is at least 1:1.
Claim 10: The cleaning and protecting composition further comprises lithium silicate (¶ 124).
Claim 11: ‘012 teaches adding a surfactant to the cleaning and protecting composition (¶s 105-106) and further teaches that in the case that the primer coat does not include a surfactant the cleaning and protecting composition can further comprise another wetting agent such as PLURONICTM F38 Block Copolymer Surfactant (¶ 109).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of two surfactants because the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 12: The hydrophilic silane:

    PNG
    media_image1.png
    187
    319
    media_image1.png
    Greyscale
(¶s 94-99).
Claim 13: ‘012 teaches that the cleaning and protecting composition comprises at least 1 hydrophilic silane (¶ 82).
Although the taught range of at least 1 is not explicitly the claimed value of 2, it does overlap the claimed value.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is from both references because Wikihow teaches a method to repair/replenish a worn/depleted whiteboard and ‘012 discloses a whiteboard which when depleted will have the claimed properties and a known composition that would provide the desired properties and thus the combination renders the claims obvious as discussed above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to applicant’s argument that Wikihow does not teach a hydrophilic overcoat with an at least partially depleted hydrophilic surface; applicant is advised that the combination provides this limitation as discussed above because Wikihow teaches obtaining a depleted/worn whiteboard and ‘012 teaches a known whiteboard which when used in the process of Wikihow will be in the state of a worn/depleted whiteboard and thus inherently be a whiteboard with a hydrophilic overcoat with an at least partially depleted hydrophilic surface by the fact that a whiteboard of ‘012 is a whiteboard with a hydrophilic overcoat which is depleted with use.
In regards to applicant’s argument that Wikihow cannot provide the artisan with any insight on whether to apply any type of material, much less the materials recited in claim 1, to such a hydrophilic overcoat; the Office does not find this argument convincing because as discussed above, the combination teaches using the depleted whiteboard of ‘012 and Wikihow teaches applying a material that restores the properties of the whiteboard and thus as discussed above it would have been obvious to use the same exact composition used to make the whiteboard of ‘012 to replenish it by the method of Wikihow.
In regards to applicant’s argument that ‘012 is only directed towards making a whiteboard with the claimed composition and not restoring the same whiteboard with the claimed materials; applicant is advised that the motivation to repair the depleted whiteboard of ‘012 comes from Wikihow as discussed above.
In regards to applicant’s argument that ‘012 does not teach repar
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759